Case 3:20-cv-02443-GPC-WVG Document 17 Filed 12/14/20 PageID.442 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                                UNITED STATES DISTRICT COURT

  9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 10

 11    FRANCISCO VENACIO RIVERA,                         Case No. 1:20-cv-01671-HBK
 12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                         UNITED STATES DISTRICT COURT FOR
 13           v.                                         THE SOUTHERN DISTRICT OF
                                                         CALIFORNIA
 14    ROSEMARY NDOH,
                                                         (Doc. Nos. 1, 12)
 15                       Respondent.
 16

 17

 18          Petitioner Francisco Venacio Rivera, represented by counsel, is proceeding on his petition

 19   for writ of habeas corpus filed under 28 U.S.C. § 2254. (Doc. Nos. 1, 12). Petitioner, who is

 20   incarcerated in Kings County, which is within the jurisdiction and venue of the Fresno Division of
 21   this court, challenges his August 28, 2017 sentence and conviction entered by the Superior Court
 22
      of San Diego, which is located within the jurisdiction and venue of the San Diego Division of the
 23
      United States District Court for the Southern District of California.
 24
             Under 28 U.S.C. § 2241(d), because Petitioner is in custody under a state court judgment
 25

 26   and sentence, jurisdiction is proper in the judicial district where the petitioner was convicted or

 27   where petitioner is incarcerated. Therefore, both the Southern District of California and the Eastern

 28
                                                         1
Case 3:20-cv-02443-GPC-WVG Document 17 Filed 12/14/20 PageID.443 Page 2 of 2



  1   District of California have concurrent jurisdiction. See 28 U.S.C. § 2241(d); Rumsfeld v. Padilla,
  2   542 U.S. 426, 428 (2004). It is the policy of this court that a petition should be heard in the District
  3
      Court where the petitioner was convicted. Local Rule 191(f). Consequently, the court will transfer
  4
      this matter to the Southern District of California. 28 U.S.C. §§ 1404(a), 2241(d); Local Rule
  5
      191(f).
  6

  7             Accordingly:

  8
                1. This action is transferred to the United States District Court for the Southern District of
  9
                California, San Diego Division; and
 10
                2. All future filings shall reference the new case number assigned and shall be filed at:
 11

 12                                    United States District Court
                                       Southern District of California
 13                                    San Diego Division
                                       333 West Broadway
 14                                    San Diego, CA 92101

 15
      IT IS SO ORDERED.
 16

 17
      Dated:       December 14, 2020
 18                                                        HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                           2
